



Exhibit 10.3
    
ACUSHNET EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2019)
The Acushnet Executive Severance Plan (the “Plan”) is intended to provide
severance benefits to certain executive employees of Acushnet Company (together
with its direct parent and direct and indirect subsidiaries, the “Company”).
This Plan supersedes any other severance plan maintained by the Company for
executive employees described in the “Eligibility” Section below.
Coverage
All domestic (U.S.) full-time salaried employees of the Company in a salary
level M7 or above who are terminated under the circumstances described in
paragraphs A or B below are covered by the Plan and eligible for severance
benefits. Notwithstanding the foregoing, any executive employee that has an
individual severance or change in control agreement with the Company will not be
eligible for benefits under this Plan.
Eligibility
Employees are eligible for the severance pay set forth in the Plan in the event
of:
A.
Involuntary separation from employment by the Company for any reason other than
resignation, retirement, death, disability, or cause; provided the employee
remains employed until the date designated by the Company as his or her
termination date. The term “cause” includes but is not limited to misconduct,
negligence, dishonesty, criminal act, excessive absenteeism, willful failure to
perform job responsibilities and other conduct determined under the Company’s
Code of Conduct or other policies to be “cause.” The term “retirement” means
voluntary termination of employment on or after age 55 and completion of at
least 10 years of service. The term “disability” means the employee is
considered disabled for purposes of the Company’s long-term disability plan.

B.
Voluntary separation from employment if an employee’s job location has been
relocated more than 35 miles from the employee’s former job location; provided
that, not later than 30 days after the notification of relocation of the
employee’s job, the employee shall provide notice to the Senior Vice President
and Chief Human Resources Officer of the Company of the conditions described in
this paragraph B and his or her intent to separate from service. Upon receipt of
such notice, the Company shall have 30 days during which it may remedy such
conditions, and in the event of the Company’s failure to do so, the employee
separates from service within the 90 day period following the relocation of his
or her job.

An employee is not eligible for severance pay if: (i) the employee is offered a
comparable position (as reasonably determined by the Company) with the Company,
an affiliate of the Company, or a successor employer as a result of a
reorganization of the Company or the sale of stock or assets of the Company; and
(ii) such position is located within a 35 mile radius of the employee’s former
job location. In addition, if an employee is offered and accepts another
position with the Company or any affiliate of the Company prior to commencement
of severance pay benefits, no severance pay will be provided. If an employee
accepts a position with the Company or any affiliate of the Company after
severance pay begins, no further severance pay benefits will be provided under
the Plan upon assumption of the new position.




--------------------------------------------------------------------------------





If, following separation from employment, the Company discovers information
that, in the Company’s reasonable judgment, would have provided a basis for
termination for cause (as defined in paragraph A above), severance pay benefits
shall cease and the Company will have no further obligation to make payments
under the Plan. The Company will have the right to recover all severance pay
amounts previously paid under the Plan, as well as attorney’s fees incurred in
connection with such recovery.
Amount of Severance Pay - General
1.
The amount of severance pay provided for terminations described in paragraphs A
and B above for those hired or promoted to the CMC level prior to January 1,
2019 (other than such terminations that occur within 18 months following a
Change of Control) will be 18 months of base salary plus one year of bonus.

2.
The amount of severance pay provided for terminations described in paragraphs A
and B above for those hired or promoted to the CMC level on or after January 1,
2019 and for anyone in salary levels M7 and M8 (other than such terminations
that occur within 18 months following a Change of Control) will be calculated
using the following schedule:

Salary Level
Amount of Severance
CMC
12 months of base salary
plus pro-rated bonus
M7-M8
9 months of base salary
plus pro-rated bonus



For purposes of the above schedule, “base salary” shall be determined as of the
date of the employee’s termination of employment, and “bonus” and “pro-rated
bonus” shall be based on the employee’s target bonus for the year of the
employee’s termination and, in the case of “pro rated bonus,” the number of days
worked in the year of termination (to the extent permitted by Section 409A of
the Internal Revenue Code, bonus paid as part of severance benefits will be
offset by any bonus amount actually paid under the terms of the Company’s annual
bonus plan for the year of termination, if any, but not below zero).
Amount of Severance Pay - Change of Control
If any employee’s employment is terminated within 18 months following a Change
of Control of the Company, the Amount of Severance Pay - General section
regarding severance pay (above) will not apply and severance pay will be
determined under this Amount of Severance Pay - Change of Control section. After
such 18-month period, this section will not apply. “Change of Control” means a
Change of Control as defined in Appendix A to the Plan.
1.
Payment of severance pay under this Section will be provided if employment
terminates under the conditions described in paragraphs A or B under Eligibility
above and the employee’s termination occurs within 18 months following a Change
of Control.

2.
Payment of severance pay under this Section also will be provided upon voluntary
separation from service if, within 18 months following the Change of Control,
there is: (i) a material negative change in the employee’s compensation; or (ii)
a material diminution in the employee’s duties, authority or responsibilities as
in effect at the time of the Change of Control, and as determined under Treasury
Regulation Section 1.409A-1(n)(2)(ii)(A)(3); provided that, no later than 90
days after such material negative change or material diminution, as applicable,
the employee provides



2

--------------------------------------------------------------------------------





notice to the Company of the conditions described in this paragraph and his or
her intent to separate from service. Upon receipt of such notice, the Company
shall have 30 days during which the Company may remedy such conditions; and in
the event of the Company’s failure to do so, the employee separates from service
within the 90-day period following the occurrence of the material negative
change or material diminution, as applicable (or by the end of the 30-day remedy
period, if later).
3.
The amount of severance pay provided for terminations following a Change of
Control will be calculated using the following schedule:

Salary Level
Amount of Severance
CMC
24 months of base salary
plus one year of target or projected bonus and any equity grants vest in full
M7-M8
12 months of base salary
plus one year of target bonus and any equity grants vest in full



For purposes of the above schedule, “base salary” shall be determined as of the
date of the employee’s termination of employment and “target or projected bonus”
shall be based on the greater of (i) target bonus for the year of the employee’s
termination, or (ii) the bonus that would be paid using the Company’s most
recent financial performance outlook report that is available as of the
employee’s termination date. To the extent permitted by Section 409A of the
Internal Revenue Code, bonus paid as part of severance benefits will be offset
by any bonus amount actually paid under the terms of the Company’s annual bonus
plan for the year of termination, if any, but not below zero.
Payment of Severance
Upon separation from employment, an employee shall be transferred from active to
terminated employee status. Eligible separated employees will receive payment of
severance in regular pay intervals through the entire severance period. No
severance shall be paid under this Plan unless an employee first executes and
does not revoke a waiver and release of claims as described below under Employee
Obligations: Waiver/Release, Non-Solicitation within 60 days following the date
of termination. The severance payments shall be paid or commence on the first
payroll period following the date the waiver and release of claims becomes
effective (the “Payment Date”). Notwithstanding the foregoing, if the 60th day
following the date of termination occurs in the calendar year following the
termination, then the Payment Date shall be no earlier than January 1 of such
subsequent calendar year. Each severance payment is intended to comply with or
be .exempt from the requirements of Section 409A of the Internal Revenue Code
and, for this purpose, each severance payment hereunder shall be considered a
separate payment. Notwithstanding the foregoing, payment of severance for
“specified employees” (as described in Appendix B) will be determined in
accordance with the requirements of Section 409A of the Internal Revenue Code.
The payment procedure for specified employees is described in Appendix B.
Payment is subject to normal payroll taxes and required withholding, and
deductions for applicable medical, dental and flexible spending account
coverage, and may be reduced by any amounts the employee owes the Company,
subject to state laws and in compliance with Section 409A of the Internal
Revenue Code. If an employee dies after signing a separation letter along with a
waiver and release of claims, but before receipt of severance pay, any remaining
payments will be made in a lump sum to the employee’s estate within 90 days of
the employee’s death.


3

--------------------------------------------------------------------------------





Benefit Coverage
Medical, dental, employee life insurance, and healthcare flexible spending
account coverage will cease on the last day of employment. Medical, dental and
healthcare flexible spending account coverage may then be continued pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
severance period on the same terms and conditions and at the same contribution
rates that apply to employees (post tax plus an additional 2%) except to the
extent that state or federal law requires a lower or other contribution amount.
For severance periods in excess of 18 months, coverage may be continued for the
remainder of the severance period on the same terms and conditions and at the
same contribution rates that apply to employees (post tax plus an additional
2%). If COBRA coverage is available after the severance period, such coverage
will be made available at the rates allowed by federal law, including COBRA.
Each qualified beneficiary will receive separate, written information regarding
their rights under COBRA, including premium rates. To the extent that such
written description of COBRA rights differs from the provisions of this Section,
the qualified beneficiary’s rights to COBRA coverage shall be controlled by the
terms of the separate written COBRA notice. Severance payments will not be
considered as pensionable earnings, and the period of time that severance
payments are made will not count toward credited service and vesting service
under the Company’s pension plans. Payments under the Plan are not eligible for
contributions to the Company’s 401(k) plans. All other employee benefit plans
terminate on the separated employee’s last day of work.
Notwithstanding anything to the contrary in the foregoing, the Company shall not
be required to provide such benefits, may require the employee to pay an amount
greater than active employee rates, or may impute tax to the employee on the
value of Company-provided coverage, if the Company reasonably determines that
the Company or such welfare plan could be subjected to any excise tax or penalty
for failure to comply with any law applicable to group health plans.
If during a period of severance a former employee accepts employment with a new
employer, any health benefits provided under the Company’s plans will be
discontinued when the former employee commences qualifying coverage under the
new employer’s plans. A former employee must notify the Human Resources
Department in writing when he or she obtains coverage under a new employer’s
plans.
Vacation
Employees will receive pay for all unused and accrued vacation for the year of
termination as a part of their final regular pay. Payment will be made in
conformance with prevailing state laws.
Other Company Payments
Notwithstanding any provision of this Plan to the contrary and to the extent
permitted under Section 409A of the Internal Revenue Code, the severance pay
under this Plan shall be reduced by the severance benefits then payable to an
employee under any other agreement, understanding, plan, policy, program or
arrangement of the Company or a subsidiary or affiliate of the Company.


4

--------------------------------------------------------------------------------





Employee Obligations: Waiver/Release, Non-Solicitation
An employee will forfeit all severance payments under this Plan if the employee
fails to timely sign a separation letter along with a waiver and release of
claims in the form proposed by the Company or if such waiver and release of
claims is revoked within the applicable revocation period. Employees will be
required to agree to terms concerning non-solicitation. Such terms will include,
without limitation, that for a period of the longer of twelve (12) months after
separation from employment or the severance period, an employee will not,
personally or on behalf of another party, whether directly or indirectly,
solicit for employment any person employed by the Company in a salaried position
during the year before separation from employment.
Administration
This Plan is administered by Acushnet Company (the “Plan Administrator”). The
Plan Administrator may designate persons to carry out its responsibilities under
this Plan. The Plan Administrator reserves absolute discretionary authority to
determine all matters arising in connection with the administration,
interpretation and application of this Plan, including all questions of
coverage, facts, eligibility and methods of providing and arranging for any
benefits. Benefits will he paid under this Plan only if the Plan Administrator
decides in its discretion that an individual is entitled to them.
Amendment and Termination
The statements contained in this Plan are not intended to create nor are they to
be construed to constitute conditions of employment or a contract of employment
between the Company and any employee. The Company reserves the right to modify,
suspend or terminate the Plan or the benefits provided at any time without prior
notice to employees; provided, however, (i) no such amendment may adversely
affect the rights of any employee who is then receiving benefits under the Plan,
and (ii) solely with respect to the provisions under Amount of Severance Pay -
Change of Control, no amendment of such provisions will be effective until 27
months following the date a notice of such amendment is provided to employees of
the Company.
Benefit Claim Process
The Company will notify eligible employees of any amounts of severance benefits
payable under this Plan. If an employee does not receive severance pay benefits
within 60 days of his or her date of termination, he or she may assume that the
Plan Administrator has determined that such employee is not eligible for
severance pay benefits. If any employee believes that he or she has been denied
severance pay benefits to which he or she may be entitled, the employee or his
or her representative should submit a written claim for severance pay benefits
to Acushnet Company, Human Resources Department, 333 Bridge Street, Fairhaven,
MA 02719-0965.
The Plan Administrator will notify the employee of any claim for severance pay
that is denied, in whole or in part, within 90 days of the date the claim is
received (unless special circumstances required additional time for processing
the claim). The notice will contain:
•
the specific reason(s) why the claim was denied;

•
the specific Plan provision(s) on which the denial was based;

•
a description of additional information required by the Company in order to
approve the claim and the reasons why such information is needed; and

•
the procedure for review of the denial.



5

--------------------------------------------------------------------------------





Benefit Claim Appeal Process
If a claim is denied, the employee and/or his or her authorized representative
may file a written appeal with the Senior Vice President and Chief Human
Resources Officer, Acushnet Company, 333 Bridge Street, Fairhaven, MA 02719-0965
within 60 days of the date the notice of denial is received. The employee and/or
his or her authorized representative may review Plan documents and other
documents that affect the claim. The request for a review should state the
reason(s) why the employee feels the claim was improperly denied. Additional
data, questions or comments should also be submitted.
The Senior Vice President and Chief Human Resources Officer has the full
discretion of the Plan Administrator in deciding claims for benefits. A decision
will be rendered on the appeal within 60 days after receipt of a request for
review unless special circumstances require an extension of time for review, in
which case the time limit will not be later than 120 days after receipt. The
decision will be in writing, will include the specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based, will include a statement that the employee is entitled to receive upon
request and free of charge reasonable access to and copies of all documents,
records and other information relevant to the employee’s claim for benefits, as
well as a statement of the employee’s right to bring an action under Section
502(a) of ERISA. If an employee does not receive the appeal decision by the date
it is due, the employee may deem his or her appeal to have been denied.
The Plan Administrator will adopt procedures by which initial claims will be
considered and appeals will be resolved; different procedures may be established
for different claims. All procedures will be designed to afford an employee full
and fair consideration of his or her claim.
OTHER TERMS
No Vesting
Neither the use of service time in calculating severance nor any other provision
of this Plan shall be construed as giving rise to or granting any vested right
to receive severance benefits.
Merger/Acquisition
For purposes of this Plan, in no event does a merger or acquisition of Acushnet
Holdings Corp. or its subsidiaries by or with another company constitute
termination of employment when employment continues with the merged or acquiring
company.




6

--------------------------------------------------------------------------------





GENERAL INFORMATION
Plan Sponsor and Plan Administrator:
Acushnet Company
 
333 Bridge Street
 
Fairhaven, MA 02719-0965
 
 

Type of Plan: Severance Pay Employee Welfare Benefit Plan
Funding
Severance pay provided under this Plan is payable solely from the general assets
of the Company.
Employer Identification Number:
04-2691836
 
 
Plan Number:
567
 
 
Plan Year:
January 1 through December 31
 
 
Agent for Service of Legal Process:
Acushnet Company
 
333 Bridge Street
 
Fairhaven, MA 02719-0965
 
 

YOUR RIGHTS UNDER ERISA
As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:
•
Examine, free of charge, in the Plan Administrator’s office or at other
specified locations, all official documents related to the Plan such as
documents filed by the Plan with the U.S. Department of Labor, such as annual
reports and Plan descriptions.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

•
Obtain upon written request to the Plan Administrator information as to whether
a particular employer or employer organization is a sponsor of the Plan and the
address of any employer or employer organization that is a plan sponsor. Your
beneficiaries also have a right to obtain this information upon written request
to the Plan Administrator.

•
Receive a written explanation of why a claim for benefits has been denied, in
whole or in part, and a review and reconsideration of the claim.

•
Continue health care coverage for yourself, spouse or dependent if there is a
loss of coverage as a result of a qualifying event. You or your dependents may
have to pay for such coverage. Review this Plan and summary plan description on
the rules governing your COBRA continuation coverage rights.





7

--------------------------------------------------------------------------------





In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. These people,
called the “fiduciaries” of the Plan, have a duty to handle their
responsibilities prudently and in the best interests of you, the other Plan
participants, and your beneficiaries. No one, including the Company or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit or exercising your right under ERISA.
However, this rule neither guarantees continued employment, nor affects the
Company’s right to terminate your employment for other reasons.
Enforce Your Rights
If your claim for severance benefits is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, NW, Washington, DC 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.




8

--------------------------------------------------------------------------------





APPENDIX A
“Change in Control” means:
(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended, and any successor thereto (the “Exchange Act”)) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock; or (B)
the combined voting power of the then outstanding voting securities of Acushnet
Holdings Corp., a Delaware corporation (including any successor thereto,
“Acushnet Holdings”) entitled to vote generally in the election of directors;
provided, however, that for purposes of this Plan, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition by Acushnet
Holdings or any of its Subsidiaries; (II) any acquisition by any employee
benefit plan sponsored or maintained by Acushnet Holdings or any of its
Subsidiaries; or (III) any acquisition following which the Investor Group, in
the aggregate, hold, directly or indirectly, 50% or more of either (A) the then
outstanding shares of Common Stock, taking into account as outstanding for this
purpose such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock; or (B) the combined voting power of the then
outstanding voting securities of Acushnet Holdings entitled to vote generally in
the election of directors;
(ii) during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board of Directors of Acushnet Holdings (the
“Board” and such directors, the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or
(iii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.




9

--------------------------------------------------------------------------------





Capitalized terms used in this Appendix A shall have the following meanings:
“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with Acushnet Holdings. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
“Common Stock” means the common stock Acushnet Holdings, par value $0.001 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
“Company Group” means, collectively, Acushnet Holdings and its Subsidiaries.
“Investor Group” means, collectively, FILA Korea Ltd. and any Person controlled
by or under common control with FILA Korea Ltd.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).
“Subsidiary” means, with respect to any specified Person:
(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and
(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).






10

--------------------------------------------------------------------------------





APPENDIX B
“Specified employees” shall be determined in accordance with the Procedures for
Determining Specified Employees under Code Section 409A, as adopted, and as
amended from time to time, by Acushnet Holdings Corp. or a person or committee
authorized by the Board of Directors of Acushnet Holdings Corp. for this
purpose. For “specified employees”, the following rules shall apply:
A.
To the extent an employee’s severance benefit otherwise payable in the first six
months following the employee’s separation from service is equal to or less than
the lesser of the amounts described in Treasury Regulations Sections
1.409A-1(b)(9)(iii)(A)(1) and (2), qualifies under the short-term deferral
exception to Section 409A, or otherwise does not constitute “nonqualified
deferred compensation” subject to Section 409A, such severance benefit shall be
paid in regular pay intervals through the entire severance period.

B.
Any portion of the employee’s severance benefit that constitutes “nonqualified
deferred compensation” subject to Section 409A shall be delayed until the first
payroll date of the 7th month following the employee’s separation date. Any
delayed payments shall then be paid in a lump sum without interest. Thereafter,
the remainder of an employee’s severance benefit shall be payable in
installments according to the normal payroll schedule of the Company.

C.
Each severance payment hereunder shall be considered a separate payment in
accordance with Section 409A of the Internal Revenue Code.

D.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “nonqualified deferred compensation” under Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A, and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “date of termination” or like terms shall mean or
refer to “separation from service.





11